Citation Nr: 1011057	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-21 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a left knee disability. 



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1985 to April 1996.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2007 
rating decision of the Reno, Nevada Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

In the Veteran's July 2008 VA Form 9 (substantive appeal) he 
did not elect whether or not he wanted a hearing before the 
Board.  In correspondence dated January 26, 2010 (received at 
the Board by fax on February, 3 2010) the Veteran indicated 
that he wanted to have a "BVA teleconference".  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  As the record reflects that the Veteran has 
requested a video conference hearing and has not yet been 
afforded such a hearing (and because video-conference 
hearings are scheduled by the RO), this matter must be 
remanded to the RO for such purpose.

Accordingly, the case is REMANDED for the following:

The RO should arrange for the Veteran to be scheduled 
for a video conference hearing before the Board. The 
case should then be processed in accordance with 
established appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

